DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, 29 and 43 (and their respective dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 13, 15, 16, 22, 27, 29, 30, 36, 41, 43, 44, 50 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2013/0083766) in view of Park et al. (US 2019/0199477) in view of Zhang et al. (US 2018/0288746).
Regarding claim 1, Chung et al. disclose a transmission method, comprising:
Receiving, by a UE, configuration information for indicating whether transmission of UCI on a first PUSCH is supported (Figure 28, UE receives UL grant in step S2821 and acquires UPI [configuration information] from UL grant in step S2822; Paragraph 0146, UPI indicates a PUSCH on which UCI is piggybacked or a UL CC which carries a PUSCH on which UCI is piggybacked; Figure 28, UE determines whether there is a UL grant for an UL CC corresponding to the UPI in step S2823 [i.e. whether UCI on PUSCH is supported]);
Transmitting, by the UE, the first PUSCH and/or the UCI based on the configuration information (Figure 28, UE transmits UCI through piggyback on PUSCH of UL CC corresponding to UPI [step S2824] or transmits UCI through PUCCH of UL PCC [step S2825]); and
Wherein the receiving, by the UE, configuration information comprises: receiving, by the UE, higher layer signaling, MAC signaling, or L1 signaling, wherein the higher layer signaling, the MAC signaling or the L1 signaling comprises the configuration information (Paragraph 0058, PDCCH carrying control information for L1/L2 control signaling generated from the MAC layer, the control information being an uplink grant, which contains the UPI [configuration information] according to figure 28, received by the UE), wherein the L1 signaling is transmitted through the PDCCH (Paragraphs 0058, 0060 and 0062, UE-specific PDCCH signaling).
Chung et al. do not specifically disclose the following limitations found in Park et al.: wherein the first PUSCH is any one of a PUSCH without a corresponding UL grant and a PUSCH without a corresponding DAI; or the first PUSCH is any one of a SPS PUSCH, a grant-free PUSCH (Park et al., Paragraphs 0685, 0700-0701, 0704 and 0729, UE perform UCI piggyback on PUSCH and PUSCH is transmitted without UL grant, such as SPS PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chung et al. with the teachings of Park et al. in order to transmit UCI on PUSCH (Park et al., Paragraphs 0685, 0700-0701, 0704, 0729).
Chung et al. in view of Park et al. do not specifically disclose the following limitations found in Zhang et al.: wherein the PDCCH is a multicast PDCCH (Zhang et al., Abstract, method and apparatus to configure grant-free transmission resources; Paragraph 0087, resource configuration to the user(s) group ID can be done by broadcast, multicast, RRC signaling, and/or dynamic DCI based signaling [e.g., user specific DCI or group common PDCCH]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung et al. in view of Park et al. with the teachings of Zhang et al. in order to configure a group of users sharing a common parameters and/or resource configuration (Zhang et al., Paragraph 0087).
Regarding claim 2, Chung et al. disclose wherein when the configuration information indicates that the transmission of the UCI on the first PUSCH is not supported (Figure 28, ‘No’ branch of step S2823), the transmitting by the UE, the first PUSCH and/or the UCI based on the configuration information comprises transmitting, by the UE, only the first PUSCH on transmission resource of the first PUSCH, or determining, by the UE, that there is no UCI on the first PUSCH (Figure 28, ‘No’ branch of step S2823 leading to step S2825 in which UCI is transmitted through PUCCH, indicating that there is not UCI on the PUSCH), or if the UCI exists at a transmission time of the first PUSCH, transmitting, by the UE, the first PUSCH on a transmission resource of the first PUSCH, and transmitting UCI on a transmission resource of the UCI, wherein the transmission resource of the UCI does not overlap with the transmission resource of the first PUSCH (Figure 28, step S2825, UCI transmitted on PUCCH; Claim 4, simultaneous transmission of PUSCH and PUCCH; See figures 15-27 wherein UCI is transmitted through PUCCH not overlapping with PUSCH); or if the UCI exists at the transmission time of the first PUSCH, delaying, by the UE, tor transmit the UCI at a first predetermined time; or transmitting, by the UE, the first PUSCH on the transmission resource of the first PUSCH at a first transmission time, and transmitting the UCI on the transmission of the UCI at a second transmission time, wherein the first transmission time does not overlap with the second transmission time (Figure 28, step S2825, UCI transmitted on PUCCH; Claim 4, simultaneous transmission of PUSCH and PUCCH; See figures 15-27 wherein UCI is transmitted through PUCCH not overlapping with PUSCH); and/or wherein when the configuration information indicates that the transmission of the UCI on the first PUSCH is supported (Figure 28, ‘Yes’ branch of step S2823), the transmitting, by the UE, the first PUSCH and/or the UCI based on the configuration information comprises: if the UCI exists at a transmission time of the first PUSCH, transmitting, by the UE, the UCI on the first PUSCH; or if the UCI exists at the transmission time of the first PUSCH, and when simultaneous transmission of a PUCCH and the PUSCH are not supported, transmitting, by the UE, the UCI on the first PUSCH; or transmitting, by the UE, the UCI on the first PUSCH based on a predefined or configured quantity of bits of UCI (Figure 28, UE transmits UCI through piggyback on PUSCH of UL CC corresponding to UPI in step S2824; Paragraph 0105, PUCCH and PUSCH simultaneous transmission [UCI exists at a transmission time  of the first PUSCH] in which UCI is piggybacked on PUSCH).
Regarding claim 8, Chung et al. disclose wherein the configuration information is first indication information of a predetermined quantity of bits (Paragraph 0173, UPI has a size of 2 or 3 bits), wherein a first state of the first indication information indicates that transmission of the UCI on the first PUSCH is supported (Paragraph 0164, UPI value along with UL grant indicates piggyback of UCI in the PUSCH), and a second state of the first indication information indicates that transmission of the UCI on the first PUSCH is not supported (Paragraph 0163, UPI value along with UL grant indicates non-support, such that UCI is transmitted PUCCH).
Regarding claim 13, Chung et al. disclose wherein before the UE receives configuration information, the method further comprises: determining whether at least one of predetermined conditions is met, and when at least one of the predetermined conditions is met, receiving, by the UE, the configuration information, wherein the predetermined conditions include one or more of: the quantity of bits of the HARQ-ACK being greater than a predetermined quantity of bits; the HARQ-ACK being transmitted on the PUSCH in a rate matching mode; and simultaneous transmission of PUCCH and PUSCH being not supported (Paragraphs 0079-0080, 0107, UCI piggybacked on PUSCH based on rate-matching).
Regarding claim 15, Chung et al. disclose a transmission method, comprising:
transmitting, by a network side device, configuration information for indicating whether transmission of UCI on a first PUSCH is supported (Figure 28, UE receives UL grant from eNB [network side] in step S2821 and acquires UPI [configuration information] from UL grant in step S2822; Paragraph 0146, UPI indicates a PUSCH on which UCI is piggybacked or a UL CC which carries a PUSCH on which UCI is piggybacked; Figure 28, UE determines whether there is a UL grant for an UL CC corresponding to the UPI in step S2823 [i.e. whether UCI on PUSCH is supported]);
Receiving, by the network side device, the first PUSCH and/or the UCI based on the configuration information (Figure 28, UE transmits, to the receiving eNB, UCI through piggyback on PUSCH of UL CC corresponding to UPI [step S2824] or transmits UCI through PUCCH of UL PCC [step S2825]); and
Wherein the transmitting, by the a network side device, configuration information comprises: transmitting, by the network side device, higher layer signaling, MAC signaling, or L1 signaling, wherein the higher layer signaling, the MAC signaling or the L1 signaling comprises the configuration information (Paragraph 0058, PDCCH carrying control information for L1/L2 control signaling generated from the MAC layer, the control information being an uplink grant, which contains the UPI [configuration information] according to figure 28, received by the UE), wherein the L1 signaling is transmitted through the PDCCH (Paragraphs 0058, 0060 and 0062, UE-specific PDCCH signaling).
Chung et al. do not specifically disclose the following limitations found in Park et al.: wherein the first PUSCH is any one of a PUSCH without a corresponding UL grant and a PUSCH without a corresponding DAI; or the first PUSCH is any one of a SPS PUSCH, a grant-free PUSCH (Park et al., Paragraphs 0685, 0700-0701, 0704 and 0729, UE perform UCI piggyback on PUSCH and PUSCH is transmitted without UL grant, such as SPS PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chung et al. with the teachings of Park et al. in order to transmit UCI on PUSCH (Park et al., Paragraphs 0685, 0700-0701, 0704, 0729).
Chung et al. in view of Park et al. do not specifically disclose the following limitations found in Zhang et al.: wherein the PDCCH is a multicast PDCCH (Zhang et al., Abstract, method and apparatus to configure grant-free transmission resources; Paragraph 0087, resource configuration to the user(s) group ID can be done by broadcast, multicast, RRC signaling, and/or dynamic DCI based signaling [e.g., user specific DCI or group common PDCCH]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung et al. in view of Park et al. with the teachings of Zhang et al. in order to configure a group of users sharing a common parameters and/or resource configuration (Zhang et al., Paragraph 0087).
Regarding claim 16, Chung et al. disclose wherein when the configuration information indicates that the transmission of the UCI on the first PUSCH is not supported (Figure 28, ‘No’ branch of step S2823), the receiving by the network side device, the first PUSCH and/or the UCI based on the configuration information comprises receiving, by the network side device, only the first PUSCH on transmission resource of the first PUSCH, or determining, by the UE, that there is no UCI on the first PUSCH (Figure 28, ‘No’ branch of step S2823 leading to step S2825 in which UCI is transmitted through PUCCH, indicating that there is not UCI on the PUSCH); or if the UCI exists at a transmission time of the first PUSCH, receiving, by the network side device, the first PUSCH on a transmission resource of the first PUSCH, and receiving UCI on a transmission resource of the UCI, wherein the transmission resource of the UCI does not overlap with the transmission resource of the first PUSCH (Figure 28, step S2825, UCI transmitted on PUCCH; Claim 4, simultaneous transmission of PUSCH and PUCCH; See figures 15-27 wherein UCI is transmitted through PUCCH not overlapping with PUSCH); or if the UCI exists at the transmission time of the first PUSCH, delaying, by the network side device, to receive the UCI at a first predetermined time; or receiving, by the network side device, the first PUSCH on the transmission resource of the first PUSCH at a first receiving time, and receiving the UCI on the transmission of the UCI at a second receiving time, wherein the first receiving time does not overlap with the second receiving time (Figure 28, step S2825, UCI transmitted on PUCCH; Claim 4, simultaneous transmission of PUSCH and PUCCH; See figures 15-27 wherein UCI is transmitted through PUCCH not overlapping with PUSCH); and/or wherein when the configuration information indicates that the transmission of the UCI on the first PUSCH is supported (Figure 28, ‘Yes’ branch of step S2823), the receiving, by the network side device, the first PUSCH and/or the UCI based on the configuration information comprises: if the UCI exists at a transmission time of the first PUSCH, receiving, by the network side device, the UCI on the first PUSCH; or if the UCI exists at the transmission time of the first PUSCH, and when simultaneous transmission of a PUCCH and the PUSCH are not supported, receiving, by the network side device, the UCI on the first PUSCH; or receiving, by the network side device, the UCI on the first PUSCH based on a predefined or configured quantity of bits of UCI (Figure 28, UE transmits UCI through piggyback on PUSCH of UL CC corresponding to UPI in step S2824; Paragraph 0105, PUCCH and PUSCH simultaneous transmission [UCI exists at a transmission time  of the first PUSCH] in which UCI is piggybacked on PUSCH).
Regarding claim 22, Chung et al. disclose wherein the configuration information is first indication information of a predetermined quantity of bits (Paragraph 0173, UPI has a size of 2 or 3 bits), wherein a first state of the first indication information indicates that transmission of the UCI on the first PUSCH is supported (Paragraph 0164, UPI value along with UL grant indicates piggyback of UCI in the PUSCH), and a second state of the first indication information indicates that transmission of the UCI on the first PUSCH is not supported (Paragraph 0163, UPI value along with UL grant indicates non-support, such that UCI is transmitted PUCCH), or wherein the configuration information is a first configuration parameter, the first configuration parameter is “TRUE” indicating that transmission of the UCI on the first PUSCH is supported (Paragraph 0164, UPI value along with UL grant indicates piggyback of UCI in the PUSCH), and the first configuration parameter is “FALSE” indicating that that transmission of the UCI on the first PUSCH is not supported (Paragraph 0163, UPI value along with UL grant indicates non-support, such that UCI is transmitted PUCCH); and/or wherein the configuration information is only applied to HARQ-ACK; or the configuration is only applied to CSI; or the configuration information is applied to HARQ-ACK and CSI (Paragraph 0100, UCI such as HARQ ACK/NACK, CSI (CQI/PMI/RI), and SR may be transmitted in a PUSCH), the configuration information is applied to HARQ-ACK and CSI comprises: the HARQ-ACK and the CSI correspond to the same configuration information or the HARQ-ACK and the CSI correspond to independent configuration information, respectively (Paragraph 0100, UCI such as HARQ ACK/NACK, CSI (CQI/PMI/RI), and SR may be transmitted in a PUSCH).
Regarding claim 27, Chung et al. disclose wherein before the transmitting, by the network side device, configuration information, the method further comprises: determining whether at least one of predetermined conditions is met, and when at least one of the predetermined conditions is met, transmitting, by the network side device, the configuration information, wherein the predetermined conditions include one or more of: the quantity of bits of the HARQ-ACK being greater than a predetermined quantity of bits; the HARQ-ACK being transmitted on the PUSCH in a rate matching mode; and simultaneous transmission of PUCCH and PUSCH being not supported (Paragraphs 0079-0080, 0107, UCI piggybacked on PUSCH based on rate-matching).
Regarding claims 29, 30, 36 and 41, the functional limitations are rejected for similar reasons set forth in rejecting claims 1, 2, 8 and 13 above. Chung et al. additionally disclose a UE comprising a first transceiver for receiving and transmitting and a processor (Figure 29, UE 2920 comprises transmission and reception modules 2921 and 2922 as transceiver, and processor 2923).
Regarding claims 43, 44, 50 and 55, the functional limitations are rejected for similar reasons set forth in rejecting claims 15, 16, 22 and 27 above. Chung et al. additionally disclose a network side device comprising a second transceiver for receiving and transmitting and a second processor (Figure 29, eNB 2910 comprises transmission and reception modules 2911 and 2912 as transceiver, and processor 2913).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

May 17, 2022